DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

In the amendment filed 10 May 2021, the following has occurred: Claims 1, 4, 9, 12, and 16 have been amended. Claims 2-3 and 10-11 have been cancelled.
Claims 1, 4, 6-9, 12, and 14-16 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.


Allowable Subject Matter

Claims 1, 4, 6-9, 12, and 14-16 are allowed.

The following is an examiner's statement of reasons for allowance:

Regarding 101, the claimed invention does not appear to recite an abstract idea because the limitations recited would be impractical to be performed by humans or be performed mentally. Even if the claims are directed to an abstract idea, the claimed invention as a whole integrated the abstract idea into a practical application by describing a particular manner in which to capture an image of the retail testing product and perform image analysis; additionally, information obtained through image analysis is processed in a particular manner to solve problem described in applicant's specification at [0003]. These features go beyond a generic computer implementation of any abstract idea and represent an improvement in technology by facilitating the assignment of diagnostic codes and healthcare code to the retail diagnostic testing kits.
Regarding 103, the references of record are understood to be the closest prior art. While many of the limitations are taught by the prior art, it would not be obvious to combine the references to teach the aspects of image capture, image analysis, and the assignment of diagnostic codes and healthcare code to the retail diagnostic testing kits. The scope of the claims has been clarified to describe a particular manner in which to correlate the retail testing product to the medical diagnostic code with a particular series of steps. In particular, the following limitations when viewed together go beyond any teachings or suggestions in the art: capturing an image of a retail testing product after a test is performed using the retail testing product, wherein capturing the image of the retail testing product includes: detecting, by an application of a mobile device, a misalignment of the retail testing product with a displayed outline in a display of the mobile device, wherein the displayed outline corresponds to a shape of the retail testing product, while the misalignment of the retail testing product with the displayed outline occurs, generating and displaying a warning message on the display of the mobile device indicating the misalignment, detecting, by the application of the mobile device, an alignment of the retail testing product with the displayed outline in the display of the mobile device, and automatically triggering capture of the image of the retail testing product in response to the detection of the alignment of the retail testing product with the displayed outline by the application of the mobile device; receiving, by a server from the mobile device, the image of the retail testing product; detecting, by the server, an object on the retail testing product in the image, wherein the object is associated with a diagnostic test identifier of the retail testing product, wherein the diagnostic test identifier identifies a type of test; determining, by the server, the diagnostic test identifier based on the detected object retrieving, by the server, a first medical code from a database, wherein the database has stored thereon a plurality of medical codes, and wherein the first medical code is associated with the diagnostic test identifier and the retail testing product; performing, by the server, digital image processing on the image of the retail testing product to determine test results, including: adjusting threshold risk levels based on a plurality of normalized test color values and associated clinical test data received over time, identifying RGB color values for a plurality of pixels of the image of the retail testing product, determining certain ones of the plurality of pixels of the image to have RGB color values that define the certain ones of the plurality of pixels as outliers, discarding the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels, creating a normalized color value from the RGB color values of the remaining pixels, wherein the normalized color value is created relative to a particular color of the RGB color values associated with the retail testing product, comparing the normalized color value to the adjusted threshold risk levels to determine a risk level associated with the normalized color value, and determining the test results based on the comparison; retrieving, by the server, a second medical code from the database, wherein the second medical code is associated with the test results; determining, by the server, a recommended pharmaceutical product useful in treatment of at least one medical condition associated with the retail testing product; retrieving, by the server, a third medical code from the database, wherein the third medical code is associated with the recommended pharmaceutical product; and transmitting, by the server, the first medical code, the second medical code, and the third medical code to a healthcare entity.
Any comments considered necessary by applicant must be submitted no 

Prior Art Cited but not Relied Upon
The closest prior art is as follows:
US20160187263A1 (Brown): 
This reference is relevant since it discloses capturing an image of a retail testing product and determining the diagnostic test identifier based on the detected object on the retail testing product ([0036]-[0037] and [0051]).
US20120176487A1 (Pinard et al.): 
This reference is relevant since it discloses capturing an image of the retail testing product, adjusting threshold risk levels based on normalized color values, identifying RGB color values, and comparing the normalized color value to the adjusted threshold risk levels ([0063]-[0103]).  
WO2001050397A1 (Rappaport): 
This reference is relevant since it discloses receiving a diagnostic test identifier, retrieving a first medical code, retrieving a second medical code, determining a recommended pharmaceutical product, retrieving a third medical code, and transmitting information to a healthcare entity (pg. 3 to pg. 26).
WO2016188549A1 (Urfalioglu et al.):
This reference is relevant since it discloses determining RGB color values, discarding pixels that are outliers, and normalizing pixels (pg. 4 to pg. 10) 
US20140072201A1 (Tilt et al.):
This reference is relevant since it discloses detecting a misalignment of the retail testing product, displaying a warning message of a misalignment, detecting an alignment of the retail testing product, and automatically triggering capture of the image of the retail testing product ([0027]-[0036]).
The following document(s) were found relevant to the disclosure but not applied:
Pakhomov, S. V. S., Buntrock, J. D., & Chute, C. G. (2006). Automating the Assignment of Diagnosis Codes to Patient Encounters Using Example-based and Machine Learning Techniques. Journal of the American Medical Informatics Association, 13(5), 516–525. doi: 10.1197/jamia.m2077
This reference is relevant since it discloses an automatic coding system that assigns medical codes to clinical diagnoses.

Conclusion
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.F./Examiner, Art Unit 3626       

 
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626